Citation Nr: 0108798	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the assignment by a December 1996 rating decision of 
a March 22, 1996 effective date for the grant of service 
connection for post-traumatic stress disorder constituted 
clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from March 1969 to December 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

In January 1999, the veteran filed a statement withdrawing an 
appeal for a higher evaluation for post-traumatic stress 
disorder.  


FINDING OF FACT

Evidence before the RO in December 1996, did not compel a 
conclusion, to which reasonable minds could not differ, 
inconsistent with the RO's determination which assigned an 
effective date of March 22, 1996 for the grant of service 
connection for post-traumatic stress disorder.


CONCLUSION OF LAW

The assignment by a December 1996 rating decision of a March 
22, 1996 effective date for the grant of service connection 
for post-traumatic stress disorder did not constitute clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an earlier effective date for the award of 
service connection.  The Board concludes that the discussions 
in the rating decision, statement of the case, supplemental 
statement of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

On March 22, 1996, the veteran filed a claim seeking 
compensation for post-traumatic stress disorder.  In response 
to that claim, the RO, in December 1996, granted service 
connection for post-traumatic stress disorder.  The RO made 
the grant of benefits effective March 22, 1996, the date of 
claim and assigned a 50 percent evaluation to that 
disability.  

In January 1997, the veteran expressed disagreement with the 
50 percent rating assigned to post-traumatic stress disorder.  
He did not at that time, however, express disagreement with 
the effective date established by the RO for the grant of 
service connection for that disability.  

In response to the veteran's notice of disagreement, the RO 
in March 1997 mailed to the veteran a statement of the case 
addressing entitlement to an increased evaluation for post-
traumatic stress disorder.  The veteran perfected his appeal 
of that issue to the Board, and the RO ultimately increased 
the veteran's disability evaluation to 70 percent, at which 
point the veteran withdrew the issue from appellate status.  

In September 1998, the veteran filed a statement in which he 
expressed a desire for an earlier effective date for post-
traumatic stress disorder.  In that statement, the veteran 
indicated that he originally filed a claim for service 
connection for post-traumatic stress disorder in March 1994.  
However, subsequently, also in September 1998, the veteran 
withdrew in writing his disagreement with the assigned 
effective date for the grant of benefits.  

In October 1998, the veteran again filed a statement seeking 
an earlier effective date for the grant of service connection 
for post-traumatic stress disorder.  He again asserted that 
he filed a claim for the benefits in question in March 1994.  
He also expressed a belief that his claim was misplaced by 
the regional office in which he filed his claim.  

The veteran maintains that the grant of service connection 
for post-traumatic stress disorder should have been effective 
as of March 1994, the time period during which the veteran 
maintains he actually filed a claim for that disability.  He 
has submitted two statements from two different witnesses who 
claim that they were with the veteran when he filed the claim 
in question.  The veteran has also pointed to evidence that 
he received treatment through a VA facility in March 1994 as 
evidence in support of his claim.  

As an initial matter, the Board observes that the RO mailed 
notice to the veteran of the December 1996 decision that 
established the effective date at issue the same month that 
the decision was promulgated.  Although the veteran filed a 
notice of disagreement with the rating assigned at that time, 
more than a year transpired before the veteran raised as an 
issue his disagreement with the effective date of the grant 
of benefits.  Therefore, the December 1996 rating decision is 
final as to the effective date assigned.  See 38 U.S.C.A. 
§ 5108, 7105(c), 38 C.F.R. § 20.1103.

Previous determinations which are final and binding are 
accepted as correct in the absence of clear and unmistakable 
error.  See 38 C.F.R. § 3.105(a).  Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  Such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time that it was made.  See Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
a conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

At the time of the December 1996 decision, the law provided 
as it does now that the date of an award based upon an 
original claim may be no earlier than the date or receipt of 
the application for the award in question.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a), (b)(2).  Although an 
exception allowing the effective date to extend back to the 
date of the veteran's separation from service exists in cases 
where the application for benefits is received within a year 
of the veteran's separation from service, 38 U.S.C.A. 
§ 5110(b)(1), that exception is inapplicable to this case.

In addition, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155. 

Applying the law to the facts available at the time to the 
RO, it was not erroneous to ascertain that the claim in 
question had been filed in March 1996.  There is no 
documentation in the claims file to suggest that the veteran 
filed a claim other than the claim filed in March 1996.  
Furthermore, the RO did not have the benefit of evidence 
submitted by the veteran in support of his claim.  However, 
even if such evidence, namely the veteran's allegations and 
the supporting statements of witnesses, had been before the 
RO, such evidence, although it might have added some color of 
credence to the veteran's claims, it would not have required 
a conclusion by the RO that a claim for benefits, in fact, 
had been filed, notwithstanding the fact that the veteran 
apparently received treatment for post-traumatic stress 
disorder that same month.  Indeed, without any presence of a 
claim in the claims file earlier than March 1996, there is 
little option to conclude that the claim was first received 
in 1996 and not in March 1994 as alleged by the veteran.  

The veteran's representative has argued that because the VA 
has constructive knowledge of treatment received through a VA 
facility in March 1994, see Bell v. Derwinski, 2 Vet. App. 
611 (1992), the veteran filed an informal claim at that time 
which should have served as the date of claim.  Although 
records of treatment may be treated as an informal claim for 
an increased evaluation once entitlement to compensation is 
established, 38 C.F.R. § 3.157, they do not constitute an 
informal claim for a grant of service connection.  
Furthermore, even were one to treat the veteran as having 
filed an informal claim in March 1994, the analysis would be 
unaltered because it was not followed with a formal claim 
within a year of the ostensible informal claim for benefits.  

The Board has considered the possibility that the VA may be 
charged with constructive knowledge of any claim in its 
possession.  Even assuming, arguendo, that such is the case, 
the Board is constrained to conclude that the earliest claim 
filed by the veteran was the claim in the claims folder filed 
in March 1996.  In the absence of documentation that a claim 
was actually filed in March 1994, the Board finds, 
notwithstanding the veteran's contentions to the contrary, 
that a claim was not received by the VA until March 1996.  
Therefore, an earlier effective date is unwarranted.  


ORDER

The appeal is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

